Citation Nr: 0114667	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  95-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 60 percent for service-
connected ankylosing spondylitis of the cervical, thoracic, 
and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 

INTRODUCTION

The veteran served on active duty from March 1957 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


FINDING OF FACT

The veteran's ankylosing spondylitis of the cervical, 
thoracic, and lumbar spine is manifested by pain, limitation 
of motion, diffusely decreased sensation, and degenerative 
changes.  There is no finding of vertebral fracture, 
unfavorable ankylosis, or complete bony fixation of the 
cervical, thoracic, or lumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the 
veteran's service-connected spine disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.71, including 
Diagnostic Codes 5285, 5286, 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 
Stat. 2096 (2000).  This new statute eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time it adjudicated the veteran's claim, VA's 
duties have been fulfilled, as explained below.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified, in the rating decisions, the statement of the case 
(SOC) and the supplemental SOCs (SSOCs), provided by the RO, 
of the applicable rating criteria regarding his service-
connected disability.  The Board concludes that the 
discussions in the rating decision, SOC, and SSOCs informed 
him of the information and evidence needed to substantiate 
this claim, and amply complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Neither the veteran nor his representative has 
made reference to any unobtained evidence that might aid his 
claim, or that might be pertinent to the bases of the denial 
of this claim.  The RO requested all relevant treatment 
records identified by the appellant, and the appellant and 
his representative were informed in various letters what 
records the RO was requesting, and were asked to assist in 
obtaining the evidence if possible.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

A review of the record reflects that service connection has 
been in effect for a spine disorder for many years.  
Specifically, service connection was established for 
fibromyositis of the lumbar spine, upon initial rating action 
in March 1961.  This disorder was rated as noncompensable.  
Following examination in 1976 which revealed ankylosing 
spondylitis, it was determined that service connection was 
warranted, in that this disorder could not be dissociated 
from the previously diagnosed condition.  The veteran's back 
disorder was reclassified and a 20 percent rating, from April 
1976, was assigned.  

Following VA examination in 1977, the veteran's disability 
rating was increased to 40 percent.  This rating continued in 
effect until the time of the March 1994 rating decision, 
which denied an increased rating.  The veteran then submitted 
a notice of disagreement initiating the current appeal. 

During the pendency of this appeal, a temporary total rating 
(TTR) was granted upon rating decision in June 1995, based 
upon the veteran's hospitalization in March 1995 for a 
cervical spine laminectomy.  Following the TTR, the 40 
percent schedular rating was reinstated.  In February 1997, 
he underwent additional cervical spine surgery (C5, C6 
discectomy), and another TTR was assigned in a March 1997 
rating action.  A rating action later that month resulted in 
the assignment of separate ratings for the veteran's spinal 
problems.  Separate 40 percent ratings were assigned for 
service-connected ankylosing spondylitis of the cervical 
spine and for ankylosing spondylitis of the thoraco-
lumbosacral spine.  These two ratings are combined into an 
overall 60 percent rating.

Subsequently, in a rating decision issued in June 1998, 
during the course of this appeal, the RO granted a total (100 
percent) disability rating based upon individual 
unemployability (TDIU) due to service-connected disability, 
effective from June 1997.  

The most recent rating action was promulgated in November 
2000.  At that time, it was determined that the veteran's 
back disorder was best rated as one disability under 
Diagnostic Code (DC) 5286, regarding ankylosis of the spine.  
The schedular rating was established at 60 percent.

Pertinent clinical records dated subsequent to the 1997 
surgery include a cervical myelography report from June 1998.  
At that time, there was central disc herniation or protrusion 
at C3-4; small central herniation or protrusion at C4-5 with 
posterior bony osteophyte at mid C5; fusion of C5-6; mild 
disc bulge at C6-7, and foraminal stenosis at C3-4, left.  

VA orthopedic and neurological examinations were conducted on 
January 18, 2001, and January 31, 2001, respectively.  On 
orthopedic examination, it was noted that the veteran entered 
the room with the use of a cane for ambulation.  He reported 
constant neck pain.  He used a TENS unit in the neck region.  
He also reported daily numbness in the hands but said that it 
was not constant.  He described daily pain in the thoracic 
and lumbar spine, and said that cCoughing and sneezing 
occasionally resulted in increased pain below the left 
shoulder blade.  No definite radiation to the lower 
extremities was noted.  He also described numbness in the 
knees and feet.

Upon clinical evaluation, there was a well-healed scar at the 
midline cervical region posteriorly and another scar at the 
right lateral neck.  There was some tenderness to palpation 
about the trapezius/supraspinatus, right and left, as well as 
right and left paracervical musculature.  No muscle spasm was 
demonstrated.  Range of motion of the neck was to 35 degrees 
upon flexion, with extension to 50 degrees, rotation to 45 
degrees, and lateral flexion to 15 degrees.  Pain on motion 
was indicated.  X-rays of the cervical spine showed 
exaggeration of the cervical spine curve and postoperative 
changes related to laminectomies from C3 to C6.  Degenerative 
changes were present involving some of the facet joints, and 
also there was disc space narrowing at C5-C6 and somewhat at 
C6-C7.  Small marginal spurs were seen at some levels.  There 
was a syndesmophyte bridging C6-C7 anteriorly which was 
thought to be a manifestation of ankylosing spondylitis.  

The examiner further noted that there was deformity of 
moderate kyphosis of the thoracic spine.  The veteran's gait 
was slightly slowed, with a slight limp on the right, 
whereupon he complained of pain in the right knee.  There was 
some tenderness to palpation about the thoracic and lumbar 
spine regions in the right and left paravertebral muscular 
regions.  There was no muscle spasm.  The veteran reported 
pain on midline percussion of the thoracic and lumbar 
regions.  Range of motion was to 75 degrees of flexion, with 
extension to 25 degrees, and with side bending to 20 degrees 
with complaints of pain.  X-rays of the back showed mild 
scoliosis, convex to the left, in the thoracic area.  No 
compression fractures were noted.  Schmorl's nodes were 
present at some levels, and there was calcification in the 
anterior longitudinal ligament.  The radiologist opined that 
this was ankylosing spondylitis.  Sacroiliitis in the 
sacroiliac joints, consistent with ankylosing spondylitis, 
was also noted.  

VA neurological examination reflects that the veteran said 
his main symptom was pain in the neck and shoulders, but also 
in the back and hips.  He was able to sit for approximately 
15 minutes before having to get up and change positions.  He 
could drive for about an hour without stopping.  He reported 
difficulty turning his head to see in mirrors when driving.  
He was able to walk about 100 yards and could accomplish 
minimal chores.  His current medications included time-
release morphine every 12 hours and Tylenol for breakthrough 
pain.  The examiner noted that the veteran walked with a 
stoop and was unable to straighten.  Range of motion was 
described as severely decreased in the lumbar spine, with 
essentially all motion at the hips.  Neck motion was also 
described as severely limited, as the veteran was unable to 
touch his chin to his chest.  There was tenderness over the 
sacroiliac joints.  The examiner noted that the veteran 
exhibited 5/5 motor strength throughout, with some breakaway 
weakness in the deltoids secondary to shoulder pain.  
Sensation was diffusely decreased throughout with small 
patches of normal sensation.  There was no obvious evidence 
of a level, or any dermatomal sensory loss.  Cerebellar 
examination, including finger to nose and heel to shin, was 
normal.  Reflexes were 2+ in the upper extremities, 3 at the 
knees, and trace in the right ankle.  They were absent in the 
left ankle.  His gait revealed a stooped posture.  He was 
able to do heel-to-toe but unable to do tandem.  The 
examiner's diagnostic impression was ankylosing spondylitis 
with severe decreased range of motion, both lumbar and 
cervical spine, with constant pain.  No actual radicular 
findings or myelopathy were noted.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's service-connected spinal disorder is currently 
rated as 60 percent disabling under 38 C.F.R. § 4.71, DC 
5286, for complete bony fixation (ankylosis) of the spine.  
Under this provision, a 60 percent rating is warranted for 
favorable angle of the spine.  The veteran is currently in 
receipt of this 60 percent rating.  For an increased rating 
of 100 percent, the spine must be at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  As these requirements are not indicated in the 
clinical evidence, a 100 percent rating under this code is 
not warranted.

The Board notes that a schedular rating in excess of 60 
percent is also possible for disorders of the spine under DC 
5285.  Under DC 5285, a 100 percent rating is warranted for 
the residuals of a fractured vertebra with cord involvement 
causing the veteran to be bedridden or to require long leg 
braces.  As the evidence summarized above rules out residuals 
of a fracture of the vertebra, a schedular rating in excess 
of 60 percent is also not possible under the provisions of DC 
5285.  

The Board notes that, as a general matter, in evaluating 
musculoskeletal disabilities, VA must determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups, or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, (2000).  However, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the veteran has been granted a 60 percent rating, 
which is greater than the maximum rating possible under DCs 
5290, 5291, or 5292 (i.e., 30, 10, and 40 percent, 
respectively), the analysis required by DeLuca, supra, would 
not result in a higher schedular rating.  

Additionally, the Board finds that the current evaluation 
contemplates the symptomatology and resulting impairment 
demonstrated in the medical evidence of record.  The Board 
concurs with the RO that there are no unusual or exceptional 
factors such as to warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) (1) (2000).  Moreover, we 
note that the veteran has already been granted a TDIU rating, 
which has been in effect since June 1997.


ORDER

A rating in excess of 60 percent for service-connected 
ankylosing spondylitis of the cervical, thoracic, and lumbar 
spine regions is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

